    Case 1:21-cv-00032-RMB-AMD Document 2 Filed 01/07/21 Page 1 of 5 PageID: 4



NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

ROSCOE BENTON, III,                      :
                                         :   CIV. NO. 21-32 (RMB-AMD)
                      Plaintiff          :
                                         :
        v.                               :         OPINION
                                         :
UNITED STATES OF AMERICA,
et al.,                                  :
                                         :
                      Defendants         :

BUMB, DISTRICT JUDGE

        Plaintiff Roscoe Benton, III, a prisoner incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”), filed this Complaint on January 4, 2021. (Compl., Dkt.

No. 1.) Plaintiff failed to pay the $402 filing and administrative

fees or alternatively submit an application to proceed in forma

pauperis (“IFP”) under 28 U.S.C. § 1915.

        The   Court    will   administratively      terminate     this   action. 1

Plaintiff may reopen this action if he timely submits a properly



1 U.S.D.C.      District      of   New   Jersey   Local   Civil   Rule    54.3(a)
provides:

              Except as otherwise directed by the Court, the
              Clerk shall not be required to enter any suit,
              file any paper, issue any process or render
              any other service for which a fee is
              prescribed by statute or by the Judicial
              Conference of the United States, nor shall the
              Marshal be required to serve the same or
              perform any service, unless the fee therefor
    Case 1:21-cv-00032-RMB-AMD Document 2 Filed 01/07/21 Page 2 of 5 PageID: 5



completed IFP application or pays $402.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted      IFP   status,   he   must   pay   the   $350.00   filing   fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

I.      Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.



              is paid in advance. The Clerk shall receive
              any such papers in accordance with L.Civ.R.
              5.1(f).

2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                2
Case 1:21-cv-00032-RMB-AMD Document 2 Filed 01/07/21 Page 3 of 5 PageID: 6



Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the
                                    3
Case 1:21-cv-00032-RMB-AMD Document 2 Filed 01/07/21 Page 4 of 5 PageID: 7



amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

      For the reasons discussed below, the Court would dismiss the

complaint for lack of jurisdiction upon conclusive screening of

the Complaint.

II.   DISCUSSION

      Plaintiff    alleges   solely   a   common   law   negligence   claim

against the United States of America, Warden David Ortiz, Director

of the Bureau of Prisons Michael Carvajal, and Attorney General

William Barr because Plaintiff tested positive for COVID-19 in

FCI-Fort Dix due to their alleged negligence in stopping the spread

of the virus. (Compl., Dkt. No. 1.) Plaintiff disclaims that he

wants to bring a Bivens action.

      Federal courts are courts of limited jurisdiction. 28 U.S.C.

§ 1331. Plaintiff wishes to bring a common law negligence claim.

“[T]he United States has not waived its sovereign immunity with

respect to common law negligence claims, except to the extent

provided in the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

2671 et seq.”      N'Jai v. U.S. E.P.A., No. CIV.A. 13-1212, 2014 WL

2508289, at *23 (W.D. Pa. June 4, 2014). “[A]n action against the

United States under the FTCA provides the exclusive remedy for

nonconstitutional torts based on the “negligent or wrongful act or

omission of any employee of the Government while acting within the
                                      4
Case 1:21-cv-00032-RMB-AMD Document 2 Filed 01/07/21 Page 5 of 5 PageID: 8



scope of his office or employment.” Couden v. Duffy, 446 F.3d 483,

498 (3d Cir. 2006) (quoting 28 U.S.C. § 2679(b)(1); see also Castro

v. United States, 34 F.3d 106, 110 (2d Cir. 1994) (finding that “a

claimant's      exclusive       remedy    for    nonconstitutional        torts   by   a

government employee acting within the scope of his employment is

a suit against the government under the FTCA”)).

     Plaintiff does not allege diversity jurisdiction, nor does it

appear    to    exist;    and    the     Court    cannot     exercise     supplemental

jurisdiction over state law claims when the Complaint does not

contain    a    federal    law    claim.        See   28   U.S.C.   §§    1332,   1367.

Therefore, unless amended, the Court would dismiss the Complaint

for lack of jurisdiction upon conclusive screening under 28 U.S.C.

§ 1915(e)(2)(B), § 1915A(b)(1) and 42 U.S.C. § 1997e(c)(1).

III. CONCLUSION

     The       Court   will     administratively           terminate     this   action,

subject to reopening. An appropriate Order follows.



DATE:     January 7, 2021
                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                            5
